Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 02/16/2022 is acknowledged.
3.	Claims 1, 3-4, 6-11, 18, 20, 22, 28-32, 34, 49, 53-56 and 70 are pending.
4.	Applicant’s election of Group I and the species of the antibody which binds to PD-1 and IL-1β comprising SEQ ID NO:106 (comprising SEQ ID NOs 7-12 and 49-51) and 74 (comprising SEQ ID NOs 52-54) in the reply filed on 02/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 4, 6, 8-11, 20, 22, 28-30, 32, 34, 49, 53-56 and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.
6.	Claims 1, 3, 7, 18 and 31 are under consideration as they read on the antibody which binds to PD-1 and IL-1β comprising SEQ ID NO:106 (comprising SEQ ID NOs 7-12 and 49-51) and 74 (comprising SEQ ID NOs 52-54).  
7.	 Applicant’s IDS document filed on 02/16/2022 is acknowledged.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 7, 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0048072 (PTO-892; Reference A) in view of Dahlen et al. (PTO-892; Reference U).
U.S. Patent Application Publication 2019/0048072 teaches the IL-1.beta. binding antibody canakinumab is administered in combination with one or more chemotherapeutic agents. The reference teaches that control of inflammation, can stop cancer development at the early or earlier stage. Thus it is expected that blocking IL-1.beta. pathway to reduce inflammation would have a general benefit, particularly improvement of the treatment efficacy on top of the standard of care, which is mainly to directly inhibit the growth and proliferation of the malignant cells. In one embodiment the one or more chemotherapeutic agents is the standard of care agents of said cancer having at least partial inflammatory basis.  Check point inhibitors de-suppress the immune system through a mechanism different from IL-1.beta. inhibitors. Thus the addition of IL-1.beta. inhibitors, particularly IL-1.beta. binding antibodies or a functional fragment thereof to the standard Check point inhibitors therapy will further active the immune response, particularly at the tumor microenvironment.  In one embodiment, the one or more chemotherapeutic agents is nivolumab. (IN particular, paragraphs [0162]-[0165], whole document).  
The reference teaches that in one aspect of the invention, the IL-1.beta. inhibitor or a functional fragment thereof is administered together with a PD-1 inhibitor. In one some embodiment the PD-1 inhibitor is chosen from PDR001 (spartalizumab) (Novartis), Nivolumab (Bristol-Myers Squibb), Pembrolizumab (Merck & Co), Pidilizumab (CureTech). MEDI0680 (Medimmune), REGN2810 (Regeneron), TSR-042 (Tesaro), PF-06801591 (Pfizer), BGB-A317 (Beigene), BGB-108 (Beigene), INCSHR1210 (Incyte), or AMP-224 (Amplimmune). (In particular, paragraph [0176], whole document). 
The reference teaches that the IL-beta antibody can be ABT-981 which is a dual variable antibody which binds to IL-1beta and IL-1alpha.  (In particular, paragraph [0104]). 
The reference teaches that IL-1.beta. antibody or a functional fragment thereof for use in the treatment of lung cancer, especially NSCLC, wherein said IL-1.beta. antibody or a functional fragment thereof is administered in combination with one or more chemotherapeutic agent, wherein said one or more chemotherapeutic agent is a check point inhibitor, preferably selected from the group consisting of nivolumab, pembrolizumab, atezolizumab, avelumab, durvalumab, PDR-001 (spartalizumab) and Ipilimumab. In one further embodiment, the IL-1.beta. antibody is canakinumab or a functional fragment thereof is administered in combination with a PD-1 or PD-L1 inhibitor, preferably selected from nivolumab, pembrolizumab, atezolizumab, avelumab, durvalumab and PDR-001 (spartalizumab), particularly with atezolizumab, wherein canakinumab is administered at the same time of the PD-1 or PD-L 1 inhibitor. (IN particular, paragraph [0230], whole document).The ACZ885 and nivolumab antibodies inherently comprise SEQ ID NO:106 (comprising SEQ ID NOs 7-12 and 49-51) and 74 (comprising SEQ ID NOs 52-54).  
	The claimed invention differs from the prior art in the recitation of a binding protein comprising a first binding domain and a second binding domain of claim 1.
Dahlen et al. teaches bispecific compounds that bind two distinct immunomodulating targets to induce superior tumor immunity compared to monospecific antibodies to the same targets.  (In particular, abstract, whole document).
It would have been obvious to one of ordinary skill in the art to have combined the IL-1beta and PD-1/PD-L1 antibodies of U.S. Patent Application Publication 2019/0048072 into a single bi-specific antibody for cancer immunotherapy to induce superior tumor immunity compared to monospecific antibodies to the same targets which are co-administered.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
10.	No claim is allowed.
11.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
May 21, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644